Citation Nr: 0300008	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-07 823	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1952 
to November 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the RO which denied an increased rating 
for bilateral hearing loss, rated 10 percent.


FINDINGS OF FACT

The evidence shows that the veteran's bilateral hearing 
loss is manifested by numeric designations, which equates 
to VII in the right ear and II in the left ear, VI in the 
right ear and III in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § § 4.85, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for an increased rating for bilateral hearing 
loss, rated 10 percent disabling.  The appellant and his 
representative were provided with a copy of the appealed 
October 2000 rating decision, a November 2000 statement of 
the case and supplemental statements of the case dated in 
August 2001 and October 2001.  These documents provided 
notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his 
claim.  Moreover, in a May 2001 letter, the VA informed 
the veteran of the type of evidence he needed to submit 
and what VA would do to assist him in completing his 
application.  Moreover, in that same letter, the RO 
informed the veteran of the provision of the VCAA.  In 
light of the foregoing, the appellant has received the 
notice and assistance contemplated by law, and 
adjudication of the claims at this juncture poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating for Bilateral Hearing Loss

A.  Factual Background

Service connection was granted for bilateral hearing loss 
in July 1975.  The RO assigned a 10 percent rating, 
effective from May 1975.  

In March 2000, the veteran filed a claim for an increased 
rating for the service-connected bilateral hearing loss.

March and April 2000 VA audio examinations revealed pure 
tone thresholds of the right ear of 65, 75, 75, and 95 
decibels at 1000, 2000, 3000, and 4000, hertz 
respectively.  The average puretone threshold of the right 
ear was 78 decibels.  Pure tone thresholds of the left ear 
were 50, 55, 55, and 65 decibels at 1000, 2000, 3000, and 
4000 hertz, respectively.  The average puretone threshold 
was 56 decibels in the left ear.  Speech recognition 
scores were 72 percent on the right and 86 percent on the 
left.

The veteran underwent another VA audio examination in 
March 2001.  At that time, pure tone thresholds of the 
right ear were 70, 70, 70, and 90 decibels at 1000, 2000, 
3000 and 4000 hertz, respectively.  The average right pure 
tone threshold was 75 decibels.  Pure tone thresholds of 
the left ear were 50, 60, 50, and 65 decibels at 1000, 
2000, 3000, and 4000 hertz, respectively.  The average 
left pure tone threshold was 56 decibels.  Word 
recognition ability was 86 percent on the right and 90 
percent on the left. 

On a September 2001 VA form 9 and during an October 2001, 
the veteran stated that the current 10 percent rating for 
bilateral hearing loss did not reflect the impairment he 
experienced functioning in social and business settings.  
He claimed he was entitled to a higher rating.


B.  Analysis

The veteran contends that a rating in excess of 10 percent 
is warranted for his service-connected bilateral hearing 
loss.  He asserted in written correspondence and during an 
October 2001 RO hearing that the current 10 percent 
disability is not reflective of the impairment caused by 
his hearing loss.  He argued that his hearing loss 
affected various areas of his business and personal life.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Separate diagnostic codes identify 
the various disabilities.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as noted by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold levels as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, this rating schedule establishes 11 
auditory acuity levels, designated from level I for 
essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  38 C.F.R. § 4.86, 
exceptional patterns of hearing impairment, provides that 
when puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for 
hearing impairment for VA purposes must be conducted by a 
state- licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2001).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is 
against a compensable evaluation for bilateral hearing 
loss.  In this regard, audiometric findings in March and 
April 2000 when applied to the above cited rating criteria 
translate to literal designations of level V hearing in 
the right ear and level II hearing in the left ear.  Such 
results support the assignment of a 10 percent disability 
evaluation under 38 C.F.R. §§ 4.85, Table VI and VII.  The 
Board observes that with respect to the veteran's right 
ear that he meets the criteria for an exceptional pattern 
of hearing impairment.  His pure tone thresholds at 1000, 
2000, 3000 and 4000 hertz are 55 decibels or more.  His 
average pure tone threshold is 78.  Thus, the Roman 
numeral designation for the right ear can be taken from 
Table VIa.  The average pure tone threshold of 78 
translates to a literal designation of level VII for the 
right ear under Table VIa.  The veteran's left ear does 
not represent an exceptional pattern of hearing loss thus 
Tables VI and VII, showing a literal designation of II 
will be used to evaluate the veteran's current hearing 
loss disability.  Table VIa affords the veteran the higher 
level VII designation with respect to the veteran's right 
ear.  Thus, when evaluating the claim for increase, the 
higher designation of level VII for the veteran's right 
ear will be used (as opposed to the lower level of V) and 
a level II is assigned for the veteran's left ear.  Level 
VII for the right ear and Level II for the left ear 
translates to a 10 percent rating.  See Table VII. 

The March 2001 audiometric study is the only other study 
of record which tends to show the current severity of the 
veteran's bilateral hearing loss.  When Applying Table VI, 
to the veteran's audiometric findings a literal 
designation of III is assigned for the right ear and a 
level II is assigned for the left ear.  Under Table VII 
such translates to a noncompensable rating.  However, the 
results of the veteran's right ear is considered an 
exceptional pattern of hearing loss as pure tone 
thresholds are 55 decibels or more at 1000, 2000, 3000, 
and 4000 hertz.  The veteran's average threshold is 75 on 
the right.  Applying Table VIa, the veteran is assigned a 
literal designation of VI for the right ear which is 
higher than the level III assigned under Table VI.  The 
veteran does not have an exceptional pattern of hearing of 
the left ear.  Using the higher level VI for the right ear 
and Level III for the left ear translates to a 10 percent 
rating under Table VII.  The evidence of record fails to 
demonstrate that a rating in excess of 10 percent is 
warranted.

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 10 percent disability rating and that his hearing 
loss affects his daily life.  However, as previously 
stated the assignment of a disability rating for hearing 
impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
clearly demonstrates that a no more that a 10 percent 
rating is warranted for bilateral hearing loss.  Given the 
foregoing, the Board concludes that the preponderance of 
the evidence is against the veteran's claim, the benefit-
of-the-doubt rule is inapplicable, and the claim for a 
higher rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An increased rating for bilateral hearing loss is denied. 



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

